This case will have been of great value if it calls attention to the existence of Cumulative Supplement1628c. By the provisions of this statute the practice of law *Page 439 
by others than duly admitted attorneys is forbidden. The drafting of wills has, from time immemorial, been considered an important branch of the practice of law. Since the accused drafted a will, and since he is not an attorney, he has done well to plead guilty. The situation is as simple as that. There is much complaint from lawyers and others that legal advice is being given and legal instruments drafted by those lacking that training required of lawyers. The answer to such complaints is to enforce the statute. Precedent is hardly required. In order to preserve the more important references in the State's elaborate brief, they are recited here. The Yale Law Journal article is particularly valuable.
41 Yale Law Journal, 70.
Unauthorized Practice of Law, Hicks  Katz, 1934.
People vs. People's Stock Yards State Bank, 176 N.E. 901;344 Ill. 462 (1931).
In re Duncan, 83 S.C. 186; 65 S.E. 210; 2 R.C.L. 938.
In re Opinion of Justices, 194 N.E. 313; 289 Mass. 607.
Land Title Abstract  Trust Co. vs. Dworken,129 O. St. 23; 193 N.E. 650.
Seawell vs. Carolina Motor Club, 209 N.C. 624;184 S.E. 540 (1936).
   The accused is fined $25.